Citation Nr: 0825262	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-17 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
with associated depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
February 1968 to February 1971, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The veteran was afforded a Travel Board Hearing with the 
undersigned Acting Veterans Law Judge in July 2007.  A 
transcript is associated with the claims file.  


FINDING OF FACT

The veteran has a current diagnosis of combat-related PTSD 
with associated major depression, and the evidence is at 
least in relative equipoise regarding a medical link between 
the current psychiatric disorder and combat exposure in the 
Republic of Vietnam; the evidence of record confirms that the 
veteran was a finance clerk in an Army combat unit in 
Vietnam, and that he was exposed to enemy rocket/mortar 
attacks while serving at Cam Ranh Bay in September 1969.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include PTSD and associated depression, is warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A; 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection.  Therefore, 
no further development is needed with respect to this claim.  

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Analysis

The veteran contends that he developed PTSD, with depression, 
as a result of his military service.  In particular, it is 
alleged that the source of PTSD is a claimed exposure to 
combat stressors, to include rocket and mortar fire, while 
stationed at Cam Ranh Bay in the Republic of Vietnam.  While 
the evidence is not equivocal, there is at least a balance of 
negative and positive evidence supporting the contended 
relationship, and the Board will grant the claim of service 
connection.  

In reviewing the service treatment records, it is apparent 
that the veteran did not have any complaints, treatments, or 
diagnoses for any psychiatric disorder during his period of 
active service.  Indeed, a diagnosis of PTSD or depression is 
not entered into the record until 2005, many years after 
service separation.  Subsequent to the initial diagnosis, 
however, the veteran has regularly attended group counseling, 
and it is noted that he has current diagnoses for both PTSD 
and depression.  

In a July 2005 VA examination, the veteran was diagnosed with 
PTSD as a result of exposure to combat trauma in Vietnam.  
The examiner noted that the veteran had documented Vietnam 
service.  While the veteran's military occupational specialty 
(MOS) was that of a finance clerk, he subjectively reported 
being involved in attacks at his base, to include several 
deployments to "the field."  This is a conclusive opinion; 
however, a diagnosis based on unsubstantiated assertions 
cannot, in and of itself, be determinative in establishing a 
link between an inservice event and the current PTSD.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  
Furthermore, the Board notes that a subsequent VA examination 
found the veteran to have PTSD; however, it was this 
examiner's opinion that pre and post service stressors, to 
include childhood physical and emotional trauma as well as a 
lengthy history of substance abuse, were the cause of his 
PTSD.  

Regarding the verification of alleged in-service stressors, 
the Board notes that there is documentation of attacks on the 
veteran's duty station as he has alleged.  Indeed, the 
veteran does not contend that he had a combat MOS; rather, 
that he engaged and witnessed combat while serving at Cam 
Ranh Bay between April 1969  and March 1970.  He asserts that 
he was present during a mortar/rocket attack which occurred 
approximately around August 1969.  A review of the submitted 
evidence notes a U.S. Air Force summary of air base defense 
activities occurring in Vietnam between 1961 and 1973.  In 
this report, there is a confirmed standoff attack of 4 rounds 
on Cam Ranh Bay Air Base in September 1969, which is close in 
proximity to the date alleged by the veteran.  The veteran 
claims that he served as a finance clerk at this facility, 
and that he witnessed a rocket attack.  Service personnel 
records confirm service with the 92nd Finance Company, 
attached to Cam Ranh Bay, and it is noted that this unit was 
classified as a "combat unit" by the United States Army. 

Based on these service department documents, the Board finds 
sufficient evidence to concede exposure to mortar or rocket 
attacks.  While it is correct that the exact details of this 
exposure are not confirmed, the Board notes that 
corroboration of every detail, including the veteran's 
personal participation, is not required in order to verify a 
stressor; rather, the veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Suozzi v. Brown, 10 Vet. App. 
307 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The veteran has also alleged that he was the victim of 
personal assaults in service, and he was given the requisite 
notice on how to support his contentions.  There is, however, 
no corroborating evidence in the record to establish that a 
personal assault took place.  As, however, there is evidence 
of exposure to rocket and/or mortar attacks, as well as a 
diagnosis of PTSD related to this event, the Board does not 
find the lack of evidence of the claimed assault stressor to 
be fatal to the veteran's claim.  Indeed, based on evidence 
of record, the Board will focus its attention on the 
relationship between the veteran's PTSD and his exposure to 
rocket and/or mortar attack.  

The Board notes that there is some conflicting medical 
evidence regarding a relationship between PTSD and the in-
service attack on Cam Ranh Bay.  Specifically, one VA 
examination relates the PTSD to service while a later 
examination determined the PTSD to be a result of pre and 
post service stressors.  There are, however, additional PTSD 
clinical records which relate the diagnosis of PTSD to the 
in-service stressor and given this, it would appear as though 
a preponderance of the evidence supports a nexus between 
combat and PTSD, or at the very least, the evidence is in 
equipoise.  Thus, any doubt is to be resolved in the 
veteran's favor, and service connection will be granted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board notes that the veteran has been diagnosed with PTSD 
in addition to major depression, and while these are 
potentially two separate disorders, the evidence suggests 
that the veteran's symptomatology of depression is not 
inconsistent with his diagnosis of PTSD (affected mood, 
etc.), with the diagnosis being offered as one of several 
manifestations of his PTSD.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Indeed, VA examination report of July 
2005 implies that the veteran's PTSD and major depression are 
"combat related" (VA examination of November 2005 made note 
of this implication), suggesting the same in-service combat 
event as the source for the entirety of the acquired 
psychiatric disorder.  Thus, the RO is to take into 
consideration the depression symptoms as well as his other 
noted associated psychiatric manifestations in the assignment 
of a rating.    


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
with depression, is granted.  


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


